                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 BRANDON LADELL MCCLURE                                                               PETITIONER

 vs.                                             CIVIL ACTION No.: 3:17-CV-62-HTW-LRA

 WARDEN LARRY SHULTS                                                                  RESPONDENT

                ORDER ADOPTING REPORT AND RECOMMENDATION

       BEFORE THIS COURT is the Report and Recommendation of United States Magistrate

Judge Linda R. Anderson. [Docket no. 14]. In her Report and Recommendation, filed on January

8, 2020, Magistrate Judge Anderson recommended that the petitioner’s Petition for Writ of Habeas

Corpus [Docket no. 1] be DISMISSED because he was not entitled to either: credit for time served

in the custody of the State of Georgia before his federal sentence began; and that the United States

Bureau of Prisons denial of a nunc pro tunc designation is due to be granted substantial deference.

Magistrate Judge Anderson directed the pro se petitioner to file any objections within fourteen

(14) days. The petitioner has not filed an objection as of the entry of this order.

       Based upon the findings and recommendation contained in the Report and

Recommendation [Docket no. 14], this court finds it well-taken. Therefore, the Report and

Recommendation of the Magistrate Judge is hereby ADOPTED as the order of this court.

       Accordingly, this order hereby DISMISSES this lawsuit WITH PREJUDICE and orders

that the parties are to bear their own costs.

       A final order adverse to the petitioner having been filed in the captioned habeas corpus

case, in which the detention complained of arises out of process issued by a federal court or a

proceeding pursuant to 28 U.S.C. § 2241, the court, considering the record in the case and the

requirements of 28 U.S.C. § 2253, Rule 22(b) of the Federal Rules of Appellate Procedure, and



                                                  1
Rule 11(a) of the Rules Governing Section 2241 Cases in the United States District Courts, hereby

finds that:

        A Certificate of Appealability should not issue. The applicant has failed to make a

substantial showing of the denial of a constitutional right.

        SO ORDERED AND ADJUDGED this the 24th day of January, 2020.

                                       /s/HENRY T. WINGATE
                                       UNITED STATES DISTRICT COURT JUDGE




                                                  2
